EXHIBIT 10(d)

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, effective as of August 5, 2005, is made by and between Stephen
J. Hemsley (“Executive”) and UnitedHealth Group Incorporated (“UnitedHealth
Group” or the “Company”) and amends that certain Employment Agreement, dated as
of October 13, 1999, as amended on February 13, 2001 (the “Employment
Agreement”), is made by and between Stephen J. Hemsley (“Executive”) and
UnitedHealth Group (formerly known as United HealthCare Corporation).

 

WHEREAS, the parties previously entered into the Employment Agreement to provide
for Executive’s services as President and Chief Operating Officer of the
Company;

 

WHEREAS, Executive and the Company desire to amend Executive’s Employment
Agreement on the terms set forth herein.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 

1. COMPENSATION. Sections 2(a) and 2(b) of the Employment Agreement are hereby
amended and restated in their entirety to read as follows:

 

(a) BASE SALARY. Executive shall initially be paid a base annual salary in the
amount of $1,000,000 payable bi-weekly in accordance with UnitedHealth Group’s
then current payroll practices, less all applicable withholdings and deductions.
From time-to-time the Chief Executive Officer shall review Executive’s
performance and may recommend increasing Executive’s compensation to the
Company’s Compensation and Human Resources Committee (the “Committee”). Any such
increases to Executive’s base salary shall be made in the sole discretion of the
Committee.

 

(b) ANNUAL STOCK OPTIONS. Executive shall be eligible to receive in each
calendar year during the Term (as defined in Section 3(a)), equity and/or
equity-based incentive compensation awards (the “Equity Grants”). The Equity
Grants shall be granted in such forms, in such amounts, at such exercise prices
(where relevant), on such date or dates, and subject to such terms and
conditions, as the Committee shall determine; provided, however, that in no
event shall the aggregate amount of Equity Grants to Executive in any calendar
year be in an amount less than or contain terms and conditions that are less
favorable than the aggregate amount of Equity Grants granted generally to any
other senior officer of UnitedHealth Group (other than the Chief Executive
Officer) in that calendar year. Each Equity Grant shall be in accordance with
and subject to the terms and conditions of the UnitedHealth Group 2002 Stock
Incentive Plan, or any substitute or similar successor plan (the “Stock Plan”).
The form of award for each Equity Grant granted after August 5, 2005 shall
include a provision that unless the Employment Agreement, as amended, provides
for vesting or exercise periods that are more favorable, upon termination of
employment by reason of Retirement (as defined below), then (i) vesting of such
Equity Grant shall continue as if such termination employment had not occurred
and (ii) Executive may, at any time within a period of five years after such
termination of



--------------------------------------------------------------------------------

employment by reason of Retirement or for such other longer period established
at the discretion of the Committee, subject to earlier termination upon
expiration of such Equity Grant in accordance with its terms and subject to
forfeiture upon violation of any restrictive covenant contained in this
Agreement, exercise the Equity Grant to the extent of the full number of shares
which were exercisable and which Executive was entitled to purchase under the
Equity Grant on the date of exercise of the Equity Grant. “Retirement” shall
mean termination of employment other than by reason of death, permanent
disability (as defined in Section 2(i)of the Employment Agreement), or for Cause
(as defined in Section 3(h)(i) of the Employment Agreement) at a time when
Executive has 10 years of continuous employment with the Company.

 

2. DEFINITIONS. The following definitions contained in Section 3(h) are hereby
amended as follows:

 

  (a) Section 3(h)(ii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(i) “Change in Control” means (A) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) other than UnitedHealth
Group or any employee benefit plan of UnitedHealth Group of beneficial ownership
(as defined in the Exchange Act) of 50% or more of the then outstanding shares
of common stock of UnitedHealth Group (the “Outstanding Common Stock”); (B)
individuals who, as of the date hereof, constitute UnitedHealth Group’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the UnitedHealth Group Board of Directors, provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by UnitedHealth Group’s shareholders, was approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents; (C) the completion of a reorganization,
merger or consolidation, in each case, with respect to which the beneficial
owners of the Outstanding Common Stock immediately prior to such reorganization,
merger or consolidation, beneficially own, directly or indirectly, less than
two-thirds of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
reorganization, merger or consolidation; or (D) the approval by the stockholders
of UnitedHealth Group of (i) a complete liquidation or dissolution of
UnitedHealth Group or (ii) the sale or other disposition of all or substantially
all of the assets of UnitedHealth Group.

 

  (b) Section 3(h)(iii)(F) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

2



--------------------------------------------------------------------------------

(F) the resignation, retirement or termination of William W. McGuire, M.D., as
Chief Executive Officer of UnitedHealth Group for any reason;

 

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
date set forth below.

 

UnitedHealth Group Incorporated

  Stephen J. Hemsley By:   

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date:        Date:    

 

3